                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20CR71

        vs.
                                                                      ORDER
TINA HARDIN,

                       Defendant.



       THIS MATTER is before the court on the motion of Jeffrey L. Thomas to withdraw as
counsel for the defendant, Tina Hardin (Filing No. 26). James M. Davis has filed an entry of
appearance as retained counsel for Tina Hardin. Therefore, Jeffrey L. Thomas’s motion to
withdraw (Filing No. 26) will be granted.
       Jeffrey L. Thomas shall forthwith provide James M. Davis any discovery materials
provided to the defendant by the government and any such other materials obtained by Jeffrey L.
Thomas which are material to Tina Hardin’s defense.
       The clerk shall provide a copy of this order to James M. Davis and the defendant.
       IT IS SO ORDERED.
       Dated this 9th day of March, 2020.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
